MEMORANDUM **
Nevada state inmate, Samuel Henry Douglass, appeals the denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Our review of the record reveals that one of the claims in Douglass’s habeas petition pertaining to the alleged admission of evidence in violation of his Miranda rights remains before the district court. Because there is no final judgment in this case, we dismiss Douglass’s appeal for lack of jurisdiction. See 28 U.S.C. *311§ 2253 (permitting an appeal only from a “final order”); Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.1981) (holding that because one of the plaintiffs claims, “remain[ed] a live cause still pending in the District Court as part and parcel of [the plaintiffs] action,” there was no final judgment for purposes of appellate jurisdiction).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.